Case 1:19-cv-00121-CFC-SRF Document 34 Filed 05/16/19 Page 1 of 2 PageID #: 333




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE



    NST GLOBAL, LLC, d/b/a SB
    TACTICAL,
                                                      Case No. 1:19-cv-00121-CFC
                         Plaintiff,
                                                      PLAINTIFF NST GLOBAL, LLC, d/b/a SB
    v.                                                TACTICAL’S NOTICE OF SERVICE OF
                                                      INITIAL DISCLOSURE OF ASSERTED
    SIG SAUER INC.,                                   PATENTS AND ACCUSED PRODUCTS

                         Defendant.


                                      NOTICE OF SERVICE

         I, Raeann Warner, Esquire, hereby certify that on this 16th day of May 2019, a true and

 correct copy of (1) U.S. Patent Number 8,869,444; (2) the File History for U.S. Patent Number

 8,869,444; (3) U.S. Patent Number 9,354,021; (4) the File History for U.S. Patent Number

 9,354,021; and (5) documents identifying the Accused Products currently offered by Sig Sauer

 Inc. have been served via electronic mail to the following parties:

 Helena C. Rychlicki (DE No. 3996)
 PINCKNEY, WEIDINGER, URBAN & JOYCE LLC
 3711 Kennett Pike, Suite 210
 Greenville, DE 19807
 Tel: (302) 504-1497
 hrychlicki@pwujlaw.com

 Laura L. Carroll (admitted pro hac vice)
 Eric G. J. Kaviar (admitted pro hac vice)
 Anthony E. Faillaci (admitted pro hac vice)
 BURNS & LEVINSON LLP
 125 Summer Street
 Boston, MA 02110-1624

                                                  1
Case 1:19-cv-00121-CFC-SRF Document 34 Filed 05/16/19 Page 2 of 2 PageID #: 334



 Tel: (617) 345-3000
 lcarroll@burnslev.com
 ekaviar@burnslev.com
 afaillaci@burnslev.com

 Dated: May 16, 2019


                                      Respectfully submitted,

                                      /s/ Raeann Warner
                                      Raeann Warner (DE Bar No. 004931)
                                      JACOBS & CRUMPLAR, P.A.
                                      750 Shipyard Drive
                                      Suite 200
                                      Wilmington, Delaware 19801
                                      Telephone: (302)-600-1935
                                      Email: Raeann@jcdelaw.com

                                      -and-

                                      Brittany J. Maxey-Fisher (Fla. Bar No. 44586)
                                      William R. Brees (Fla. Bar No. 98886)
                                      Samuel E. Cooley (Cal. Bar No. 308933)
                                      MAXEY-FISHER, PLLC
                                      100 Second Avenue South
                                      Suite 401 North
                                      St. Petersburg, Florida 33701
                                      Telephone: (727) 230-4949
                                      Email: bmaxeyfisher@maxeyfisher.com
                                              wbrees@maxeyfisher.com
                                              lpg@maxeyfisher.com

                                      Counsel for Plaintiff NST Global, LLC d/b/a
                                            SB Tactical




                                       2
